Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-20 are pending in the application. Claim 4 is withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-3 and 5-20 have been examined to the extent they read on the elected subject matter of record.

Maintained Rejections
	Applicant's arguments filed March 18, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1-3 and 5-20 under 35 USC 103 as being obvious over Choi (US PG Publication 2010/0160161 A1) in view of Corgie (US PG Publication 2018/0146663 A1) , Lee et al. (US PG Publication 2008/0241262 A1) , Cheng et al. (Journal of Alloys and Compounds 658 (2016)684-688) and Bywater-Ekegard (US PG Publication 2018/0255786 A1) is maintained for the reasons set forth below. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3 and 5-20 are rejected under 35 USC 103 as being obvious over Choi (US PG Publication 2010/0160161 A1) in view of Corgie (US PG Publication 2018/0146663 A1) , Lee et al. (US PG Publication 2008/0241262 A1) , Cheng et al. (Journal of Alloys and Compounds 658 (2016)684-688) and Bywater-Ekegard (US PG Publication 2018/0255786 A1).


Applicant’s Invention

   Applicant claims   a method of mitigating or controlling a plant pathogen, the method comprising: applying a composition to a plant, a portion of a plant, a plant component, or to soil in which a plant is being cultivated, wherein the composition comprises one or more metal nanoparticles and one or more organic acids,  wherein the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM, and wherein the plant pathogen is a mold, mold spore, fungus, mutated fungus, fungi spore, bacterium, mutated bacterium, virus, mutated virus, nematode prion, or mutated prion..


Determination of the scope and the content of the prior art
(MPEP 2141.01)

  Choi teaches a liquid composition for promoting plant growth, which contains titanium dioxide nanoparticles (limitation of instant claims 1, and 8).  More particularly, the invention relates to a liquid composition for promoting plant growth when applied to a plant, which contains colloidal titanium dioxide, wherein the colloidal titanium dioxide is prevented from rapidly precipitating, such that it can be absorbed by plant foliage to provide light energy directly to plants, thereby promoting plant photosynthesis and growth, thereby significantly increasing crop yield ([0002 and [0036]).   The invention provides a liquid composition for promoting plant growth which contains, as an active ingredient, an aqueous solution prepared by adjusting the pH of colloidal titanium dioxide([0019]). Preferably, the pH of the colloidal titanium dioxide is adjusted by adding  an inorganic acid together with one or two selected from the group consisting of an organic acid, having a hydroxyl group (--OH) and a carboxyl group (--COOH), and a carbon-based amino acid having a hydroxyl group (--OH), an amino group (--NH.sub.2) and a carboxyl group (--COOH) as polar functional groups ([0020]).  Choi teaches that the  inventors have found  that photocatalytic titanium dioxide (TiO2) as a substance  with functionalities including sterilization and decomposition of poisonous organisms([0031]).   Examples of organic acids which can be used in the invention include glycolic acid, lactic acid, malic acid, tartaric acid, citric acid or gluconic acid ([0053 and 0057], limitation of instant claim 9).   Choi teaches that a variety of titanium dioxide nanoparticles can be used and that  titanium dioxide nanoparticles having a particle size of 3 to 200 nm have excellent absorption and workability and shows an excellent increase in crop yield ([0061]. The concentration of titanium dioxide nanoparticles after final dilution is 1 to 1,000 ppm, preferably 3 to 300 ppm and more preferably 3 to 150 ppm ([0067], limitation of instant claim 11).  Choi teaches that oxides of Li, Be, B, Na, Mg, Al, Si, P, K, Ca, Sc, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Se, Zr, or mixtures thereof, may be used as the fertilizer 
ingredients or metallic or non-metallic oxides.  Furthermore, carbonates, chlorides, nitrates or sulfates of the above elements may also be used, as long as the materials containing the above elements are dissolved in water and can be absorbed by plants ([0072], limitation of instant claim 8).  The amount of metallic or non-metallic oxides added is 0.1 to 20% by weight, and preferably 0.5 to 15% by weight, relative to the titanium dioxide solids that are the main components of the liquid composition according to the invention ([0073], limitation of instant claim 10).  Choi teaches that the inventors have found that silver (Ag) nanoparticles having the ability to kill phytopathogenic bacteria by contacting directly with the phytopathogenic bacteria can be used as another assistant additive ([0075]and that generally, silver nanoparticles having a particle size of 1 to 100 nm are stably dispersed in an aqueous solution ([0076],limitation of instant claim 15).  Choi teaches the silver nanoparticles, after being added to the titanium dioxide solution and applied, the ability of the titanium dioxide is then further increased due to high bactericidal activity of the silver nanoparticles ([0076], limitation of instant claim 1).  Choi teaches that the silver nanoparticles added may be selected within the range in which cost effectiveness is ensured and have found that it is preferably in the range of 0.5 to 20% by weight, and more preferably 1.0 to 10% by weight, relative to the titanium dioxide solids. ([0077]).  Examples of surfactants which may be added to the aqueous titanium dioxide solution and used as an absorber or spreader include a cationic surfactant, a nonionic surfactant, an anionic surfactant, and an ampotheric surfactant([0078], limitation of instant claim 12).  Choi teaches that the composition according to their invention is stable without agglomeration ([0048,0058,0136, and 0139]).  In an example Choi teaches the application of the composition to leaves (see table 2 and [0143], limitation of instant claim 2).



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Choi is that Choi does not expressly teach a method of mitigating or controlling Fusarium oxysporumf sp. Cubense   (limitation of instant claims 3,6 and 7); applying the composition comprises spraying, misting, crop-dusting, soaking, seed-coating, dripping, injecting, or watering the plant or soil in which the plant is being cultivated (limitation of instant claim 5) and that the composition is formulated as a spray, a fluid matrix, a mist, a seed coating, or powder (limitation of instant claim 14).  However, Corgie teaches compositions and methods for reducing microbial contamination or infection in plants using magnetic nanoparticles (abstract). Corgie teaches that the magnetic nanoparticles can have any of the compositions known in the art.  In some embodiments, the magnetic nanoparticles are or include a zerovalent metallic portion that is magnetic.  Some examples of such zerovalent metals include cobalt, nickel, and iron, and their mixtures and alloys.  In other embodiments, the magnetic nanoparticles are or include an oxide of a magnetic metal, such as an oxide of cobalt, nickel, or iron, or a mixture thereof.  In some embodiments, the magnetic nanoparticles possess distinct core and surface portions.  For example, the magnetic nanoparticles may have a core portion composed of elemental iron, cobalt, or nickel and a surface portion composed of a passivating layer, such as a metal oxide or a noble metal coating, such as a layer of gold, platinum, palladium, or silver.  ([0064])  In preferred embodiments, the invention provides liquid pesticides, seed coatings, and improved seeds comprising the antimicrobial compositions ([0029]).  Corgie teaches that the antimicrobial assemblies are effective against plant pathogen Fungi including genera such as  Fusarium sp ([0070]) and in a further demonstration of the invention, coated seeds were placed at different distances from inoculum plugs containing Fusarium equiseti and Fusarium oxysporum.([0141]).
A second difference between the invention of the instant application and that of Choi is that Choi does not expressly teach that the composition is activated by excitation with sonication, a laser, an electron gun, or thermal excitation (limitation of instant claim 13).  However, Lee et al. teach nano-structures that are ideally suited for microelectronics, medical treatment, drug-delivery systems, targeted thermal absorption media, or other similar applications, where the nano-particles include metal oxide nano-particles and metallic nano-particles where the nano-particles have a plasmon resonance (abstract). Upon excitation, Lee et al. teach that the nano-particles or mixtures or combinations thereof emit heat wherein the excitation source are lasers ([0030]).

   A third difference between the invention of the instant application and that of Choi is that Choi does not expressly teach that the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM.     However, Cheng et al. teach the preparation of silver nanoparticles by using the citrate and tannic acid combined reduction of silver nitrate at 60 degrees Celsius(abstract).Cheng et al. teach that the minimum average particle size, 10 nm, could be obtained with the 6 micromolar tannic acid under the reaction condition of 60 degrees Celsius(abstract). Specifically, Cheng et al. teach the concentration of Tannic acid solution was 6.0 µM, 8 µM and 24 µM, respectively (see page 685, section 2.2 of Cheng et al.). 
   A fourth difference between the invention of the instant application and that of Choi is that Choi does not expressly teach a method of mitigating or controlling a plant pathogen  wherein the plant is a banana plant (limitation of instant claim 18).  However, Bywater-Ekegard teaches a method for protecting a plant from a damage due to a plant pathogen comprising, contacting the plant, or a soil or a plant growth media for the 
plant, with a bioprotectant composition (claim 1 of Bywater-Ekegard) wherein the plant is rice, wheat, corn, tomato, banana, (claim 6 of Bywater-Ekegard) wherein  the step of contacting comprises contacting the plant or the soil or the plant growth media of the plant with an article comprising the bioprotectant composition (claim 18 of Bywater-Ekegard) and wherein the article comprises a biochar, a bead, a  filter, a container, a nanoparticle(claim 19 of Bywater-Ekegard).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The teachings of Choi and Corgie are directed nanoparticle compositions used to kill plant pathogens.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of  Choi and Corgie to arrive the claimed composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional compositions used to control or mitigate plant pathogens set forth prima facie obvious subject matter.
    	It would have been prima facie obvious to one of ordinary skill in the art at the time  the invention was filed to combine the teachings Choi  and Lee et al. to arrive at a method of mitigating or controlling a plant pathogen using activated nanoparticles .  Lee et al. teach that the solid metal nano-particles (i.e., solid, single metal spheres of uniform composition and nanometer dimensions) possess unique optical properties.  In particular, metal nano-particles (especially the coinage metals) display a pronounced optical resonance.  This so-called plasmon resonance is due to the collective coupling of the conduction electrons in the metal sphere to the incident electromagnetic field.  This resonance can be dominated by absorption or scattering depending on the radius of the nanoparticle with respect to the wavelength of the incident electromagnetic 
radiation.  Upon excitation, Lee et al. teach that the nano-particles or mixtures or combinations thereof emit heat wherein the excitation source are lasers ([0030]).Thus, it would have been obvious to one of ordinary skill in the art use laser as an excitation source to emit heat to mitigate or control  plant pathogens.
  The teachings of Choi and Cheng et al. are directed to the use of nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Choi and Cheng et al. to arrive at a  method of mitigating or controlling a plant pathogen, the method comprising: applying a composition to a plant, a portion of a plant, a plant component, or to soil in which a plant is being cultivated, wherein the composition comprises one or more metal nanoparticles and one or more organic acids, wherein the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM with a reasonable expectation of success.  Cheng et al. teach that it is possible to control the shape of silver nanoparticles using their method (see page 688, section 4).One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having the ability to  control the shape of silver nanoparticles. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed method.
  The teachings of Choi and Bywater-Ekegard are directed nanoparticle compositions used to kill plant pathogens.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of  Choi and Corgie to arrive the claimed composition at the time the instant invention was filed, with a reasonable expectation of success.  In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional compositions used to control or mitigate plant pathogens set forth prima facie obvious subject matter.

    In reference to claims 17, 19, and 20 a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).









Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 18, 2022, with respect to the rejection of claims 1-3 and 5-20 under 35 USC 103 as being obvious over Choi (US PG Publication 2010/0160161 A1) in view of Corgie (US PG Publication 2018/0146663 A1) , Lee et al. (US PG Publication 2008/0241262 A1) , Cheng et al. (Journal of Alloys and Compounds 658 (2016)684-688) and Bywater-Ekegard (US PG Publication 2018/0255786 A1)  have been fully considered but they are not persuasive.   
Applicant argues that  the claims recite methods of "mitigating or controlling a plant pathogen" and include the steps of applying a composition to a plant, a portion of a plant, a plant component, or to soil in which a plant is being cultivated, wherein the composition comprises one or more metal nanoparticles and one or more organic acids and that the Examiner has failed to establish that the combination of references teaches all of the features recited in the claims, or that a person of skill in the art would have been motivated to combine the cited references to arrive at the recited method.  Specifically, Applicant argues that none of Choi, Corgie, Lee, Cheng, and/or Bywater-Ekegard teach or reasonably suggest applying a composition that includes "one or more metal nanoparticles and one or more organic acids, wherein the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM; and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM."   However, the Examiner  is not persuaded   by Applicant’s argument.  The primary reference, Choi, teaches a liquid composition for promoting plant growth, which contains titanium dioxide nanoparticles (limitation of instant claims 1, and 8).  More particularly, the invention relates to a liquid composition for promoting plant growth when applied to a plant, which contains colloidal titanium dioxide, wherein the colloidal titanium dioxide is prevented from rapidly precipitating, such that it can be absorbed by plant foliage to provide light energy directly to plants, thereby promoting plant photosynthesis and growth, thereby significantly increasing crop yield ([0002 and [0036]).]).  Choi teaches that the inventors have found that photocatalytic titanium dioxide (TiO2) as a substance with functionalities including sterilization and decomposition of poisonous organisms ([0031]). Choi teaches that a variety of titanium dioxide nanoparticles can be used and that although titanium dioxide nanoparticles having a particle size of 3 to 200 nm have excellent absorption and workability and shows an excellent increase in crop yield, ([0061]. The concentration of titanium dioxide nanoparticles after final dilution is 1 to 1,000 ppm, preferably 3 to 300 ppm and more preferably 3 to 150 ppm ([0067], limitation of instant claim 11).  Choi teaches that oxides of Li, Be, B, Na, Mg, Al, Si, P, K, Ca, Sc, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Se, Zr, or mixtures thereof, may be used as the fertilizer ingredients or metallic or non-metallic oxides.  Choi teaches that the inventors have found that silver (Ag) nanoparticles having the ability to kill phytopathogenic bacteria by contacting directly with the phytopathogenic bacteria can be used as another assistant additive ([0075]and that generally, silver nanoparticles having a particle size of 1 to 100 nm are stably dispersed in an aqueous solution ([0076], limitation of instant claim 15).  Choi does not expressly teach that the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM. However, Cheng et al. teach the preparation of silver nanoparticles by using the citrate and tannic acid combined reduction of silver nitrate at 60 degrees Celsius(abstract). Cheng et al. teach that the minimum average particle size, 10 nm, could be obtained with the 6 micromolar tannic acid under the reaction condition of 60 degrees Celsius(abstract). Specifically, Cheng et al. teach the concentration of Tannic acid solution was 6.0 µM, 8 µM and 24 µM, respectively (see page 685, section 2.2 of Cheng et al.). The teachings of Choi and Cheng et al. are directed to the use of nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Choi and Cheng et al. to arrive at a  method of mitigating or controlling a plant pathogen, the method comprising: applying a composition to a plant, a portion of a plant, a plant component, or to soil in which a plant is being cultivated, wherein the composition comprises one or more metal nanoparticles and one or more organic acids, wherein the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM with a reasonable expectation of success.  Cheng et al. teach that it is possible to control the shape of silver nanoparticles using their method (see page 688, section 4). One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having the ability to  control the shape of silver nanoparticles. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form the claimed method.

With regards to Choi, Applicant argues that Choi discloses adding an inorganic acid (hydrogen chloride, hydrogen bromide, hydrogen iodide, nitric acid, sulfuric acid, or perchloric acid) together with one or two different groups of organic acids to be used for the above purposes: (1) organic acids having both a hydroxyl group (-OH) and a carboxyl group (-COOH); and (2) carbon-based amino acids having a hydroxyl group (-OH), an amino group (-NH2), and a carboxyl group (-COGH) as polar functional groups. Choi at ¶ [0020]. However, Applicant argues that Choi does not teach or suggest a method of mitigating or controlling a plant pathogen using a composition that includes tannic acid and citric acid or tri-sodium citrate, as recited in amended claim 1 and that nowhere does Choi teach or suggest mitigating or controlling a plant pathogen.  However, the Examiner  is not persuaded   by Applicant’s argument. The primary reference, Choi, teaches a liquid composition for promoting plant growth, which contains titanium dioxide nanoparticles (limitation of instant claims 1, and 8).  More particularly, the invention relates to a liquid composition for promoting plant growth when applied to a plant, which contains colloidal titanium dioxide, wherein the colloidal titanium dioxide is prevented from rapidly precipitating, such that it can be absorbed by plant foliage to provide light energy directly to plants, thereby promoting plant photosynthesis and growth, thereby significantly increasing crop yield ([0002 and [0036]).]).  Choi teaches that the inventors have found that photocatalytic titanium dioxide (TiO2) as a substance with functionalities including sterilization and decomposition of poisonous organisms ([0031]).  Choi teaches that the inventors have found that silver (Ag) nanoparticles having the ability to kill phytopathogenic bacteria by contacting directly with the phytopathogenic bacteria can be used as another assistant additive ([0075]and that generally, silver nanoparticles having a particle size of 1 to 100 nm are stably dispersed in an aqueous solution ([0076], limitation of instant claim 15).  With regards to the use of tannic acid and citric acid or tri-sodium citrate, as recited in amended claim 1, that Choi does not expressly teach that the one or more organic acids comprise: tannic acid present in an amount of about 5 mM to about 30 mM: and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM.     However, the secondary reference, Cheng et al., teach the preparation of silver nanoparticles by using the citrate and tannic acid combined reduction of silver nitrate at 60 degrees Celsius(abstract). Cheng et al. teach that the minimum average particle size, 10 nm, could be obtained with the 6 micromolar tannic acid under the reaction condition of 60 degrees Celsius(abstract). Specifically, Cheng et al. teach the concentration of Tannic acid solution was 6.0 µM, 8 µM and 24 µM, respectively (see page 685, section 2.2 of Cheng et al.). 

Furthermore, Applicant argues that Choi teaches that organic acids that do not have a carboxyl group and a hydroxyl group on the same carbon atom are not suitable for invention as described in Choi because they provide insufficient protection against pH shock. Choi at ¶ [0054]. Tannic acid, which does not possess a carboxyl and hydroxyl group on the same carbon atom, would not be a suitable organic acid according to Choi. Accordingly, in view of Choi, Applicant argues that not only would one skilled in the art not be motivated to use tannic acid or to use citric acid or tri-sodium citrate at the concentrations recited in amended claim 1, but one of skill in the art would be taught away from using tannic acid in the composition.   However, the Examiner is not persuaded   by Applicant’s argument because Choi’s object is to prevent agglomeration of the titanium dioxide particles and teach that salicylic acid, succinic or adipic acid cannot prevent agglomeration when adjusted to a pH of 5 ([0054-0057]).  Choi teaches that accordingly, in the invention, at least one organic acid 
selected from the group consisting of glycolic acid, lactic acid, citric acid, 
tartaric acid, malic acid and gluconic acid, which have a hydroxyl group (--OH) 
and a carboxyl group (--COOH) as polar functional groups on the same carbon 
atom, is used to adjust the pH of the colloidal titanium dioxide.  These acids are disclosed in claim 9 of the instant application.
  
With regards to Corgie, Applicant argues that Corgie discloses compositions and methods for reducing microbial contamination or infection in plants using magnetic nanoparticles made from hydrogen peroxide producing enzymes and free radical producing enzymes.  However, like Choi, Applicant argues that Corgie does not teach nor suggest methods of mitigating or controlling a plant pathogen by applying a  
composition that includes tannic acid and citric acid or tri-sodium citrate in the recited amounts, as recited in amended claim 1.   However, the Examiner is not persuaded   by Applicant’s argument.   The secondary teaching of Corgie was joined to a method of mitigating or controlling Fusarium oxysporumf sp. Cubense   (limitation of instant claims 3,6 and 7); applying the composition comprises spraying, misting, crop-dusting, soaking, seed-coating, dripping, injecting, or watering the plant or soil in which the plant is being cultivated (limitation of instant claim 5) and that the composition is formulated as a spray, a fluid matrix, a mist, a seed coating, or powder (limitation of instant claim 14) was known before or at the time the instant invention was conceptualized.   Corgie teaches compositions and methods for reducing microbial contamination or infection in plants using magnetic nanoparticles (abstract). Corgie teaches that the magnetic nanoparticles can have any of the compositions known in the art.  In some embodiments, the magnetic nanoparticles are or include a zerovalent metallic portion that is magnetic.  Some examples of such zerovalent metals include cobalt, nickel, and iron, and their mixtures and alloys.  In other embodiments, the magnetic nanoparticles are or include an oxide of a magnetic metal, such as an oxide of cobalt, nickel, or iron, or a mixture thereof.  In some embodiments, the magnetic nanoparticles possess distinct core and surface portions.  For example, the magnetic nanoparticles may have a core portion composed of elemental iron, cobalt, or nickel and a surface portion 
composed of a passivating layer, such as a metal oxide or a noble metal 
coating, such as a layer of gold, platinum, palladium, or silver.  ([0064]) In preferred embodiments, the invention provides liquid pesticides, seed coatings, and improved seeds comprising the antimicrobial compositions ([0029]).  Corgie teaches that the antimicrobial assemblies are effective against plant pathogen Fungi including genera such as Fusarium sp ([0070]) and in a further demonstration of the invention, coated seeds were placed at different distances from inoculum plugs containing Fusarium equiseti and Fusarium oxysporum. ([0141]).


     With regards to Lee, Applicant argues that Lee discloses nano-structures particularly suited for microelectronics, medical treatment, drug-delivery systems, targeted thermal absorption media, or other similar applications. However, Applicant argues that Lee does not teach or reasonably suggest applying the nano-structures to a plant structure. In addition, like Choi and Corgie, Applicant argues that Lee does not teach or reasonably suggest a method of mitigating or controlling a plant pathogen by applying a composition that includes tannic acid and citric acid or tri-sodium citrate in the recited amounts, as recited in amended claim 1.   However, the Examiner is not persuaded   by Applicant’s argument.   The secondary teaching of Lee was joined to show that a composition being activated by excitation with sonication, a laser, an electron gun, or thermal excitation (limitation of instant claim 13) was known.  Lee et al. teach nano-structures that are ideally suited for microelectronics, medical treatment, drug-delivery systems, targeted thermal absorption media, or other similar applications, where the nano-particles include metal oxide nano-particles and metallic nano-particles where the nano-particles have a plasmon resonance (abstract). Upon excitation, Lee et al. teach that the nano-particles or mixtures or combinations thereof emit heat wherein the excitation source are lasers ([0030]).



    With regards to Cheng, Applicant argues that Cheng discloses preparation of silver nanoparticles by reducing silver salt to elemental silver nanoparticles in the presence of tri-sodium citrate and tannic acid.  However, Applicant argues that Cheng used tannic acid in an amount of 0.006 mM, 0.008 mM, or 0.024 mM to form silver nanoparticles that were 22 nm, 25 nm, and 29 nm, respectively. Id. This amount is orders of magnitude less than that recited in the claims (5 mM to 30 mM, which equates to more than 200 to 5,000 times more tannic acid than taught by Cheng). Thus, Cheng does not teach or suggest "tannic acid present in an amount of about 5 mM to about 30 mM" as recited in the claims. In addition, Cheng teaches tri-sodium citrate in an initial amount of 6.8 mM reduced to a final concentration of 1.7 mM (Cheng at page 685, wherein a stock amount of 6.8 mM is diluted into a final volume of 100 mL), and amount that is significantly less than recited in the claims (30 mM to 300 mM, and amount that is 17 to 170 times more than that taught by Cheng). Cheng further teaches that the purpose of the tannic acid was to "prepare Ag NPs with smaller and uniform size" and teaches that increased quantities of tannic acid increase the size of silver nanoparticles. Cheng at page 685. Thus, increasing the quantities of tannic acid in Cheng by more than 200 times and up to 5,000 times would result in nanoparticles of greater size, and thereby defeat the purpose of Cheng. Thus, a person of skill in the art would not have been motivated to increase the quantity of tannic acid to an amount recited in the claims. However, the Examiner is not persuaded   by Applicant’s argument.     Cheng et al., teach the preparation of silver nanoparticles by using the citrate and tannic acid combined reduction of silver nitrate at 60 degrees Celsius(abstract). Cheng et al. teach that the minimum average particle size, 10 nm, could be obtained with the 6 micromolar tannic acid under the reaction condition of 60 degrees Celsius(abstract). Specifically, Cheng et al. teach the concentration of Tannic acid solution was 6.0 µM, 8 µM and 24 µM, respectively (see page 685, section 2.2 of Cheng et al.). Absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts.   Determining optimal concentrations is routine experimentation and is readily practiced by one of ordinary skill.


   Lastly, with regards to Bywater-Ekegard, Applicant argues that the Examiner turns to Bywater-Ekegard to teach methods of protecting a plant from damage due to a plant pathogen. Bywater-Ekegard discloses compositions for protecting plants, wherein the compositions are cell-free supernatants derived from microbial fermentation culture inoculated with a mixture of microorganisms. However, like Choi, Corgie, Lee, and Cheng, Bywater-Ekegard also fails to teach or reasonably suggest a composition that includes tannic acid present in an amount of about 5 mM to about 30 mM and citric acid present in an amount of about 3.6% w/v or tri-sodium citrate present in an amount of about 30 mM to about 300 mM.    However, the Examiner is not persuaded   by Applicant’s argument.   The secondary teaching of Bywater-Ekegard was joined to show that a method of mitigating or controlling a plant pathogen wherein the plant is a banana plant (limitation of instant claim 18) was known.  Bywater-Ekegard teaches a method for protecting a plant from a damage due to a plant pathogen comprising, contacting the plant, or a soil or a plant growth media for the  plant, with a bioprotectant composition (claim 1 of Bywater-Ekegard) wherein the plant is rice, wheat, corn, tomato, banana,,,, (claim 6 of Bywater-Ekegard) wherein  the step of contacting comprises contacting the plant or the soil or the plant growth media of the plant with an article comprising the bioprotectant composition (claim 18 of Bywater-Ekegard) and wherein the article comprises a biochar, a bead, a  filter, a container, a nanoparticle(claim 19 of Bywater-Ekegard).  

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


























Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617

/ALI SOROUSH/Primary Examiner, Art Unit 1617